



Exhibit 10.3


Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of March
29, 2019 is by and among CSS INDUSTRIES, INC., a Delaware corporation (the
“Company”), the Subsidiary Borrowers party hereto, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).
PRELIMINARY STATEMENTS
The Company, the Subsidiary Borrowers party thereto, the other Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent are
parties to that certain Credit Agreement, dated as of March 7, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
The Company has requested that the requisite Lenders amend certain provisions of
the Credit Agreement.
The requisite Lenders are willing to provide such amendments in accordance with,
and subject to, the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Except as otherwise provided herein, all capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.
2.Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)Section 6.08(b)(vii) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(vii) termination or similar payments in respect of Swap Agreement obligations
arising under that certain ISDA Master Agreement dated January 30, 2018 by and
between Citizens Bank of Pennsylvania and CSS Industries, Inc. in an aggregate
amount not to exceed $1,000,000 so long as (i) no Default or Event of Default
has occurred and is continuing or would result immediately after giving effect
to such payments and (ii) such payments are made within forty-five (45) days of
the Effective Date.
3.Condition to Effectiveness. This Agreement shall become effective as of the
date first written above (the “Agreement Effective Date”) upon satisfaction of
each of the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):
(a)Agreement. The Administrative Agent shall have received a copy of this
Agreement duly executed by each of the Loan Parties, the Required Lenders and
the Administrative Agent.
(b)Fees and Expenses. The Administrative Agent shall have received from the
Company all outstanding fees and expenses previously incurred and all fees and
expenses incurred in connection with this Agreement (including the fees and
expenses of counsel to the Administrative Agent).
(c)Miscellaneous. The Agent shall have received any other documents or
instruments reasonably requested by the Administrative Agent in connection with
the execution of this Agreement
4.Effect of this Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed (a) to be a waiver of, or consent to, a modification of or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Company, any other Loan Party or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the





--------------------------------------------------------------------------------





Administrative Agent or the Lenders, or any of them, under or with respect to
any such documents or (d) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
any Loan Party, on the one hand, and the Administrative Agent or any Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.
5.Representations and Warranties/No Default. By their execution hereof, each
Loan Party hereby represents and warrants as follows:
(a)Such Loan Party has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each
other document executed in connection herewith to which it is a party in
accordance with their respective terms.
(b)This Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Agreement and each other document executed in connection herewith.
(d)Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects (or,
in the case of any representations and warranties qualified by materiality or
Material Adverse Effect, all respects) with the same effect as though made on
and as of the date hereof (it being understood and agreed that any such
representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, all respects) only as of such specified date).
(e)No Default or Event of Default has occurred or is continuing or would result
after giving effect to this Agreement.
6.Reaffirmations. Each Loan Party (a) agrees that the transactions contemplated
by this Agreement shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
and each other Loan Document to which it is a party, (b) confirms, ratifies and
reaffirms its obligations under the Credit Agreement and each other Loan
Document to which it is a party, and (c) agrees that the Credit Agreement and
each other Loan Document to which it is a party remain in full force and effect
and are hereby ratified and confirmed.
7.Miscellaneous.
(a)Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Sections 9.09 and 9.10 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis.
(b)Loan Document. This Agreement shall constitute a “Loan Document” under and as
defined in the Credit Agreement.
(c)Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement
(d)Severability. If any provision of any of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
(e)Entirety. This Agreement and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
(Signature Pages Follow)




2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CSS INDUSTRIES, INC.




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




PAPER MAGIC GROUP, INC.




By:     /s/ Keith W.
Pfeil                                                    Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




SIMPLICITY CREATIVE CORP.




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




THE MCCALL PATTERN COMPANY, INC.




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




MCCALL DISTRIBUTION, INC.




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer


PHILADELPHIA INDUSTRIES, INC.




By:     /s/ Michael Phillips                
Name: Michael Phillips
                        Title: Treasurer














3



--------------------------------------------------------------------------------





PAPER MAGIC DISTRIBUTION, INC.




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




BERWICK OFFRAY LLC




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




BOC DISTRIBUTION, INC.




By:     /s/ Keith W.
Pfeil                                                    Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




BERWICK MANAGEMENT LLC


By: Berwick Offray LLC, its Sole Member




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer
LION RIBBON COMPANY, LLC




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer




C.R. GIBSON, LLC




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer
















4



--------------------------------------------------------------------------------





CRG DISTRIBUTION, INC.




By:     /s/ Keith W. Pfeil                
Name: Keith W. Pfeil
Title: Executive Vice President and Chief Financial
Officer


JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank, Swingline Lender and Lender
By:     /s/ Marie C. Duhamel                
Name: Marie C. Duhamel
Title: Authorized Officer
BANK OF AMERICA, N.A., as Lender
By:     /s/ Susanna Profis                
Name: Susanna Profis
Title: Senior Vice President
KEYBANK NATIONAL ASSOCIATION, as Lender
By:     /s/ John P. Dunn                
Name: John P. Dunn
Title: Vice President






5

